     Case 2:17-cv-00905-RJS-BCW Document 193 Filed 11/13/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


 nCAP LICENSING, LLC, nCAP
 TELECOMMUNICATIONS LLC, nCAP                       ORDER GRANTING STIPULATED
 MEDICAL, LLC,                                        MOTION TO EXTEND FACT
                                                       DISCOVERY DEADLINE
                    Plaintiffs,


               v.                                          Case No.: 2:17-cv-00905

 APPLE INC.,                                               Judge: Robert J. Shelby

                    Defendant.                        Magistrate Judge: Brooke C. Wells



       Having considered the Stipulated Motion to Extend Fact Discovery [ECF No. 192] and

good cause finding therefor, the Court hereby ORDERS that the Scheduling Order is modified to

extend the deadline for completion of fact discovery until December 19, 2018.



       DATED November 13th, 2018.



                                            ______________________________________
                                            Brooke C. Wells
                                            United States Magistrate Judge
